DETAILED ACTION
The instant action is in response to application 4 June 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second direct current supply current” must be shown or the feature(s) canceled from the claim(s).  Though bidirectional power flow is shown, there is no DC source provided just a load.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 1, applicant claims “a second node” twice.  This is not proper antecedent basis.  For the purposes of examination, it will be assumed that “a second node” in line 19, and “the second node” in line 20 refer to the second node claimed in line 5.
 As to claims 7 and 12, they have a similar issue and it will be assumed each second node refers to the item claimed in line 3 and 4 respectively.
Claims 2-6, 8-11, 13-17 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112(b) , or  35 U.S.C. 112 (pre-AIA ) second paragraph for the reasons set above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated. (The claims have been condensed.) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 ,12, 15 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Davidsson (WO 2020/233803).
As to claim 1,  Davidsson discloses  A zero-voltage switching hybrid voltage divider, comprising: a first node and a second node configured to receive a direct current supply voltage; a first inductor coupled between the first node, and a third node; a first capacitor coupled between the first node, and a fourth node; a first switch coupled between the fourth node, and the third node; a second capacitor coupled between the third node, and a fifth node; a second inductor coupled between the fifth node, and a sixth node; a second switch coupled between the third node, and the sixth node; and a third capacitor coupled between a second node, and the sixth node, wherein the second node, and the sixth node are configured to supply a load (see image below).

    PNG
    media_image1.png
    757
    585
    media_image1.png
    Greyscale

As to claim 4, Davidsson discloses further comprising: a second direct current supply current coupled between the second node and the sixth node; and a second load coupled between the first node and the second node; whereby the zero-voltage switching hybrid voltage divider is configured as a zero-voltage switching bidirectional voltage divider. (pg. 14, lines 25-30 “Fig. 3 schematically shows a third realization of the converter 10 of similar structure as both the two previous converter realizations. This third converter realization may be used both as a step up and a step-down converter, where in each case each semiconductive element is realized as a switch.”)
As to claim 12, Davidsson disclsoes A method of manufacturing an apparatus for zero-voltage switching hybrid voltage division, the method comprising: providing a first node and a second node configured to receive a direct current supply voltage; providing a first inductor coupled between the first node, and a third node; providing a first capacitor coupled between the first node, and a fourth node; providing a first switch coupled between the fourth node, and the third node; providing a second capacitor coupled between the third node, and a fifth node; providing a second inductor coupled between the fifth node, and a sixth node; providing a second switch coupled between the third node, and the sixth node; and providing a third capacitor coupled between a second node, and the sixth node, wherein the second node, and the sixth node are configured to supply a load (see image above this is a method claim corresponding to the apparatus of claim 1).
As to claim 15, Davidsson teaches further comprising: providing a second direct current supply current coupled between the second node and the sixth node; and providing a second load coupled between the first node and the second node, whereby the zero-voltage switching hybrid voltage divider is configured as a zero- voltage switching bidirectional voltage divider (pg. 14, lines 25-30; Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5,6, 16, 17 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Davidsson (WO 2020/233803).
As to claim 5,  Davidsson does not explicitly teach further comprising: a second zero-voltage switching hybrid voltage divider coupled to the load in parallel with the zero- voltage switching hybrid voltage divider of claim 1.  However, this is obvious.  Applying parallel converters to a load is old and well known and therefore not patentable (See MPEP 2144.03 and US 10141849 Fig. 2, US 20030214354 Fig. 2, US 20120256612 Fig. 3).  The expected advantage of parallel converters would be more current flowing to the load.
As to claim 6, Davidsson discloses further comprising: said first inductor and said second inductor.  He does not does not explicitly disclose wherein said first inductor and said second inductor are coupled inductors.  However, it has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of engineering design choice.  In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockart 90 USPQ 214 (CCPA 1951).  
As to claim 16, Davidsson does not explicitly teach further comprising: a second zero-voltage switching hybrid voltage divider coupled to the load in parallel with the zero- voltage switching hybrid voltage divider of claim 1.  However, this is obvious.  Applying parallel converters to a load is old and well known and therefore not patentable (See MPEP 2144.03 and US 10141849 Fig. 2, US 20030214354 Fig. 2, US 20120256612 Fig. 3).  The expected advantage of parallel converters would be more current flowing to the load.
As to claim 17, Davidsson discloses further comprising: said first inductor and said second inductor.  He does not does not explicitly disclose wherein said first inductor and said second inductor are coupled inductors.  However, it has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of engineering design choice.  In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockart 90 USPQ 214 (CCPA 1951).  
Allowable Subject Matter
Claims 7-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 2-3, 14-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 2, the prior art fails to disclose: “wherein a first switching signal is coupled to the first switch; wherein a second switching signal is coupled to the second switch and a third switch; and wherein the first switching signal and the second switching signal are configured to close the first switch and open the second switch and the third switch in a first circuit state, and are configured to open the first switch and close the second switch and the third switch in a second circuit state.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 7, the prior art fails to disclose: “applying a second switching signal simultaneously to the second switch and the third switch; first signaling with the first switching signal and the second switching signal to close the first switch and open the second switch and the third switch; second signaling with the first switching signal and the second switching signal to open the first switch and close the second switch and the third switch; and repeating the first switching and the second switching sequentially.” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 13, the prior art fails to disclose " further comprising: providing a first switching signal is coupled to the first switch; providing a second switching signal is coupled to the second switch and a third switch; and the first switching signal and the second switching signal are configured to close the first switch and open the second switch and the third switch in a first circuit state, and are configured to open the first switch and close the second switch and the third switch in a second circuit state.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839